Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00686-CV

                         FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                      Appellant

                                                  v.

                                   Mark HART and Angelica Hart,
                                           Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-04333
                              Honorable Renée Yanta, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 25, 2015

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM